DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12-16, 18-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0066660 to Liang et al. (“Liang”).
As to claims 1 and 12, Liang discloses a method of training a conversational computing system [Liang Abstract, Figs. 1-5, pages 1-14], and a computing system, the method comprising: providing an initial query to a machine learning model previously trained to generate actions for responding to a query [paragraphs 0033, 0044, 0045]; receiving an initial plurality of candidate actions from the machine learning model based on the initial query [paragraphs 0044-0045]; presenting, via a training interface, the initial plurality of candidate actions [paragraphs 0044-0045]; recognizing, based on input provided by a human annotator via the training interface, a paraphrased query [paragraphs 0046, 0048]; providing the paraphrased query to the machine learning model [paragraphs 0046, 0048, 0182] ; receiving an updated plurality of candidate actions from the machine learning model based on the paraphrased query [paragraphs 0046, 0048, 0182]; presenting, via the training interface, the updated plurality of candidate actions [paragraphs 0046, 0048, 0182]; recognizing, based on input provided by the human annotator via the training interface, a selected candidate action of the updated plurality of candidate actions [paragraphs 0046, 0048, 0182]; and associating the selected candidate action with the initial query in a labeled data example [paragraphs 0046, 0048, 0065, 0193].  
As to claim 19, Liang discloses a method of training a conversational computing system [Liang Abstract, Figs. 1-5, pages 1-14], comprising: providing a query to a machine learning model previously trained to generate actions for responding to a query [paragraphs 0033, 0044, 0045]; receiving a plurality of candidate actions from the machine learning model based on the query [paragraphs 0044-0045], each of the plurality of candidate actions including a computer-executable plan defining a sequence of operations of the conversational computing system [paragraphs 0010, 0012, 0017, 0177, 0184-0190] in a data-flow programming language of the conversational computing system [paragraphs 0027-0028, 0062-0063]; presenting, via a training interface, the plurality of candidate actions [paragraphs 0044-0045]; recognizing, based on input provided by the human annotator via the training interface, a selected candidate action of the plurality of candidate actions [paragraphs 0046, 0048]; recognizing, based on input provided by the human annotator via the training interface, edits to the selected candidate action [paragraphs 0046, 0048, 0182]; and associating the selected candidate action, as edited, with the initial query in a labeled data example [paragraphs 0046, 0048, 0065, 0193].
As to claim 2, Liang discloses wherein the selected candidate action includes a computer-executable plan defining a sequence of operations of the conversational computing system [paragraphs 0010, 0012, 0017, 0177, 0184-0190].  
As to claim 3, Liang discloses wherein the computer-executable plan is in a data-flow programming language of the conversational computing system [paragraphs 0027-0028, 0062-0063].  
As to claims 4 and 16, Liang discloses wherein the training interface is configured for editing the computer-executable plan [paragraphs 0022, 0029, 0050, 0054, 0132, 0164].  
As to claim 5, Liang discloses wherein a computer-executable plan includes an automatically-generated variable representing a result of executing an operation in the computer-executable plan, wherein other operations in the computer-executable computing plan may refer to the automatically- generated variable [paragraphs 0017, 0065-66, 0132, 0135].  
As to claims 6 and 13, Liang discloses providing the labeled data example for retraining the machine learning model, wherein the labeled data example indicates the selected candidate action as an exemplary response to the initial query [paragraphs 0046, 0048, 0065, 0193].  
As to claims 7 and 14, Liang discloses associating the selected candidate action with the paraphrased query in another labeled data example [paragraphs 0046, 0048, 0065, 0193].  
As to claim 8, Liang discloses wherein the initial query is received from the human annotator via the training interface [paragraphs 0045, 0175-0180].  
As to claim 9, Liang discloses wherein the initial query is an exemplary query from a historical interaction with a human user [paragraph 0048].  
As to claims 10, 18 and 20, Liang discloses wherein the machine learning model is configured to rank candidate actions, and wherein the initial plurality of candidate actions is a plurality of top-ranked candidate actions for the initial query, and the updated plurality of candidate actions is a plurality of top-ranked candidate actions for the paraphrased query [paragraphs 0046, 0132].  
As to claim 15, Liang discloses wherein the selected candidate action includes a computer-executable plan defining a sequence of operations of the computing system [paragraphs 0010, 0012, 0017, 0177, 0184-0190], and the computer-executable plan is in a data-flow programming language of the computing system [paragraphs 0027-0028, 0062-0063].
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0066660 to Liang et al. (“Liang”) in view of U.S. Patent Application Publication No. 2017/0169354  to Diamanti et al. (“Diamanti”).  
As to claims 11 and 17, Liang discloses the method of claim 1 and a computing system of claim 12 [See rejection of claims 11 and 17].
Liang does not expressly disclose wherein the machine learning model is configured to assess confidence values for candidate actions, and wherein the training interface is configured to present a confidence value for each candidate action of the initial plurality of candidate actions and for each candidate action of the updated plurality of candidate actions.   
In the same or similar field of invention, Diamanti discloses the feature of assess confidence values for candidate actions, and wherein the training interface is configured to present a confidence value for each candidate action of the initial plurality of candidate actions and for each candidate action of the updated plurality of candidate actions [Diamanti paragraphs 0006, 0038, 0063-0065].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Liang to have above features as taught by Diamanti.  The suggestion/motivation would have been to provide the most accurate answer for the question/query using the confidence measure [Diamanti paragraph 0002, 0038].  
	Conclusion
The following prior art is made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Application Publication No. 20200125801 to Beaver et al (Figs. 2-3 and corresponding paragraphs).  
U.S. Patent No. 11055355 to Monti et al (Figs. 2-4 and corresponding column).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTIM G SHAH/Primary Examiner, Art Unit 2652